Irma Lopez, as Wrongful
                                                                       Death Beneficiary of Antonio




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 11, 2014

                                        No. 04-14-00580-CV

 CHRISTUS SANTA ROSA HEALTHCARE CORPORATION d/b/a Christus Santa Rosa
                        Hospital- City Centre,
                             Appellant

                                                   v.

       Irma LOPEZ, as Wrongful Death Beneficiary of Antonio Gonzales, Jr., Deceased,
                                       Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-07558
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                           ORDER
       On August 28, 2014, we ordered appellant to show cause why this appeal should not be
dismissed for lack of jurisdiction because the clerk’s record did not contain a signed appealable
order. On September 8, appellant responded by stating the August 7, 2014 order should have
been included in the record. The trial court clerk has notified this court that the order cannot be
located.

        We order appellant to make a good faith attempt to obtain a written stipulation from
appellee as to what constitutes a true and correct copy of the order appealed. See TEX. R. APP. P.
34.5(e). Appellant must, by September 18, 2014, either (1) deliver the stipulation and copy of
the order to the Bexar County District Clerk for inclusion in a supplemental record or (2) file in
this court a report stating what efforts were made to obtain a stipulation, why the efforts were
unsuccessful, and what disagreements, if any, exist regarding what constitutes an accurate copy
of the missing order.

       If appellant files a timely report stating no stipulation was reached, we will abate and
remand to the trial court for a hearing to determine what constitutes an accurate copy of the
missing order and to make such recommendations as the court deems appropriate.

        If appellant fails to either deliver a stipulated copy to the trial court clerk or file a report
with this court by the date ordered, the appeal will be dismissed.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court